Citation Nr: 0700308	
Decision Date: 01/05/07    Archive Date: 01/17/07

DOCKET NO.  03-21 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial, compensable rating for non-
proliferative diabetic retinopathy, for the period from July 
9, 2001 through July 23, 2003.

2.  Entitlement to a rating in excess of 10 percent for non-
proliferative diabetic retinopathy, from July 24, 2003.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from December 1964 to 
November 1966.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision in 
which the RO granted service connection and assigned an 
initial noncompensable evaluation for non-proliferative 
diabetic retinopathy, effective July 9, 2001.  The veteran 
filed a notice of disagreement (NOD) in February 2003.  A 
statement of the case (SOC) was issued in July 2003, and the 
veteran filed a substantive appeal later that month.

In a December 2003 rating decision, the RO granted a 10 
percent rating for non-proliferative diabetic retinopathy, 
effective July 24, 2003.

Because the appeal involves disagreement with the initial 
rating assigned following the grant of service connection, 
the Board has characterized the appeal in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  
In assigning an initial noncompensable rating from the 
effective date of the grant of service connection, but 
assigning a 10 percent rating from July 24, 2003, the RO has 
granted staged ratings for the disability under 
consideration.  As higher ratings are potentially available 
at each stage, the Board has recharacterized the appeal as 
encompassing the two issues on the title page.  Id; AB v. 
Brown, 6 Vet. App. 35, 38 (1993).

In May 2004, the RO remanded these matters to the RO for 
further action.  After completing some action, the RO 
continued the denial of a higher rating at each stage, and 
returned the matters to the Board for further appellate 
consideration. 

For the reasons expressed below, these matters are, again, 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, DC. VA will notify the veteran when 
further action, on his part, is required.

As a final preliminary matter, the Board notes that, in a 
November 2006 Informal Hearing Presentation, the veteran's 
representativ4e noted the presence of early cataracts and 
raised the issue of whether the veteran is entitled to a 
separate rating for cataracts.  As service connection is not 
currently in effect for cataracts, and the RO has not 
adjudicated such a claim, the matter of service connection 
for cataracts is referred to the RO for appropriate action.


REMAND

Unfortunately, the claims file reflects that further RO 
action on the claims on appeal is warranted, even though such 
will, regrettably, further delay an appellate decision on 
these claims.

A remand by the Board confers upon the veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

The veteran's non-proliferative diabetic retinopathy is 
currently evaluated under 38 C.F.R. § 4.84a, Diagnostic Code 
6078, for evaluation of impairment of visual acuity.

In May 2004, the Board remanded the matters on appeal to the 
RO for due process development, to include affording the 
veteran a VA ophthalmology examination to obtain medical 
findings and opinions needed to adjudicate the claims.  
Specifically, it was noted that neither the VA examination 
reports or private treatment records indicated whether there 
was any impairment in the veteran's field vision, information 
that should be considered along with visual acuity when 
rating retinopathy.  See 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1, 4.3, 4.7, 4.84a, Diagnostic Codes 6006, 6009 (2006).  
The Board instructed that, in providing the requested 
ophthalmology examination, all appropriate testing, including 
tests of the veteran's field vision and visual acuity, should 
be accomplished.  

However, the RO (via the AMC) did not comply with the Board's 
remand directive regarding the requested ophthalmology 
examination.  The record includes an October 2004 note which 
indicates that the veteran was not seen that day.  The 
examiner stated that the note served as the "regional office 
examination note" based on the veteran's examination on 
September 1, 2004 and IVFA performed on September 23, 2004.  
There is no indication that the veteran was examined at that 
time, to include field vision testing, as requested.  
Further, the current record does not include the September 
2004 examination report and testing results apparently 
reviewed by the examiner.  

Under the circumstances, the Board finds that Stegall 
requires that this case be remanded to the RO to obtain an 
ophthalmology examination, by a physician, at an appropriate 
VA medical facility, as previously ordered.  The veteran is 
hereby notified that failure to report to any such scheduled 
examination, without good cause, may well result in a denial 
of the claims for higher rating (as the claims, arising out 
of an original claim for service connection, will be 
adjudicated on the basis of the current record).  See 38 
C.F.R. § 3.655 (2006).  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  If the 
veteran fails to report to any scheduled examination(s), the 
RO should obtain and associate with the claims file copy(ies) 
of the notice(s) of the examination(s) sent to him by the 
pertinent VA medical facility.

Prior to arranging for the veteran to undergo VA examination, 
the RO should obtain and associate with the claims file all 
outstanding VA medical records.  The claims file currently 
includes outpatient treatment records from the Stephens City 
Outpatient Clinic (OPC) from December 1999 to July 2002, as 
well as from the Martinsburg VA Medical Center (VAMC), dated 
from May 2003 to June 2004.  The Board emphasizes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the 
RO must obtain all outstanding pertinent medical records from 
the Stephens City OPC and Martinsburg VAMC since June 2004, 
including the September 2004 examination report and IVFA 
testing results noted above, following the current procedures 
prescribed in 38 C.F.R. § 3.159 (2006) as regards requests 
for records from Federal facilities. 

Further, to ensure that all due process requirements are met, 
the RO should also give the veteran another opportunity to 
present information and evidence pertinent to the claims on 
appeal, notifying him that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
also  38 U.S.C.A. § 5103(b)(3) (West Supp. 2005) (amending 
the relevant statute to clarify that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period).  The RO should request that the appellant submit all 
evidence in his possession, and ensure that its letter to him 
meets the requirements of the recent decision in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), as 
regards disability ratings and effective dates, as 
appropriate.  

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2006).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 
5103A  (West 2002); 38 C.F.R. § 3.159 (2006).  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claims on appeal.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain all outstanding 
pertinent records of evaluation and/or 
treatment of the veteran's non-
proliferative diabetic retinopathy from 
the Stephens City OPC (from June 2002 to 
the present), and from the Martinsburg 
VAMC (from June 2004 to the present, to 
include a September 2004 examination 
report and IVFA testing results).  The RO 
must follow the procedures set forth in 
38 C.F.R. § 3.159(c) as regards 
requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claims on appeal that is not currently of 
record.  

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO should 
request that the veteran submit all 
evidence in his possession, and ensure 
that its letter meets the requirements of 
Dingess/Hartman, cited to above, as 
regards disability ratings and effective 
dates, (as appropriate).

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All records 
and responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

4.  After the veteran responds and all 
available records and/or responses from 
each contacted entity are associated with 
the claims file, the RO should arrange 
for the veteran to undergo a VA 
ophthalmology examination, by a 
physician, for evaluation of his non-
proliferative diabetic retinopathy.  The 
entire claims file must be made available 
to the physician designated to examine 
the veteran, and the examination report 
should reflect consideration of the 
veteran's documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished, including 
tests of the veteran's field vision, and 
of visual acuity with respect to 
corrected and uncorrected vision, and all 
clinical findings should be reported in 
detail.

In the report, the examiner should render 
specific findings as to the extent to 
which the veteran experiences impairment 
of visual acuity or field loss, pain, 
rest-requirements, or episodic 
incapacity, as well as whether the 
veteran is experiencing active pathology.

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

5.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

6.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998). 

7.  After completing the requested 
action, and any additional notification 
and development deemed warranted, the RO 
should readjudicate the claims on appeal 
in light of all pertinent evidence and 
legal authority.  

8.  If any benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran and his representative an 
appropriate supplemental SOC (SSOC) that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).

